DETAILED ACTION

This Office action corrects the previous Office action of March 22, 2022, in which the individual rejections of claims 23-24 under 35 U.S.C. § 103 did not indicate all of the prior art references.  All of the prior art references were however correctly cited under the appropriate rejection sections for 35 U.S.C. § 103.  The individual rejections of claims 23-24 have been updated to correctly indicate the prior art references.  No other changes have been made to the Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 2, 2019, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Status of Claims
Claims 1-30 are pending.
Claims 28-29 are rejected under 35 U.S.C. § 101.
Claims 1-2, 6-7, 9-10, and 26-30 are rejected under 35 U.S.C. § 102(a)(1).
Claims 3-5, 8, and 11-25 are rejected under 35 U.S.C. § 103.
Claim 14 is objected to due to minor informalities.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 contains the limitation “wherein at least one instruction of the sequence instructions specifies….”  It appears there is a typographical error and the limitation should read “wherein at least one instruction of the sequence of instructions specifies….”
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding claim 28, the claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “computer program.”  A computer program is software and as such is not eligible subject matter. 
Regarding claim 29, the claim is directed to a “storage medium storing the computer program of claim 28.”  The specification (page 2, lines 7-8) states that “[t]he storage medium may be a non-transitory medium” (Emphasis added).  This statement indicates that the storage medium could be either non-transitory or transitory in nature and could potentially include signals per se in the form of transitory forms of signal transmission.  As such, per the broadest reasonable interpretation in view of the specification, the “storage medium” in the claim includes signals per se in the form of transitory forms of signal transmission and, as such, constitutes non-statutory subject matter.  
It is recommended that claims 28-29 be combined as a single independent claim to specify a “computer program product comprising a non-transitory storage medium containing a computer program for controlling a data processing apparatus to perform the method of claim 1” so that the claimed subject matter specifies a non-transitory storage medium which contains the computer program.
	Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.






Claims 1-2, 6-7, 9-10, and 26-30

Claims 1-2, 6-7, 9-10, and 26-30 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Chen et al. (“Software Fault Tolerance for FPUs via Vectorization”; pp. 203-210; IEEE; 2015).

Claims 1-2, 6-7, 9-10, and 26-27
Regarding claim 1, Chen discloses: 
An error detection method for a data processing apparatus comprising scalar processing circuitry to perform scalar processing of scalar operands and vector processing circuitry to perform vector processing comprising a plurality of lanes of processing performed on vector operands comprising a plurality of data elements (Chen: p. 203, Abstract  and Col. 2 ¶ 2 (use of SIMD instructions, such as Intel SSE and AVX, which are supported by most modern processors); pp. 205-206, Section B. Error Detection (description of scalar mode error detection and vector mode error detection techniques)); 
the method comprising: 
executing main processing comprising at least one of: main scalar processing on the scalar processing circuitry, and main vector processing using a subset of said plurality of lanes on the vector processing circuitry (Chen: p. 205, Col. 1 ¶ 3 (the advantage of scalar instruction duplication is maintained, but to reduce its high costs caused by redundant instructions, vector mode error detection is provided through parallelizing the execution of the original instruction and duplicated ones)); 
executing checker processing using at least one lane of said plurality of lanes on the vector processing circuitry, the checker processing comprising operations corresponding to at least part of the main processing (Chen: p. 205-206, Figure 5 and Section B. 2) Vector mode error detection (duplicated instruction and data; result of arithmetic instruction is written into YMM3 register; the values in register YMM3 are permuted and written into register YMM4; a vector mode comparison is performed on YMM3 and YMM4 to detect a fault; YMM3 and YMM4 correspond to checker lanes)); and 
performing error detection in dependence on a comparison of an outcome of said at least
part of the main processing and an outcome of the checker processing (Chen: p. 205-206, Figure 5 and Section B. 2) Vector mode error detection (duplicated instruction and data; result of arithmetic instruction is written into YMM3 register; the values in register YMM3 are permuted and written into register YMM4; a vector mode comparison is performed on YMM3 and YMM4 to detect a fault; YMM3 and YMM4 correspond to checker lanes)).

Regarding claim 2, Chen discloses: 
The method of claim 1, wherein the checker processing is executed on a different
hardware functional unit to the main processing (Chen: p. 203, Col. 2 ¶ 2 (the vector unit provides redundant FPUs; each FPU is a hardware functional unit)).

Regarding claim 6, Chen discloses: 
The method of claim 1, wherein on performing a load operation of the main scalar processing for loading data from a data store to a scalar register file, or a load operation of the main vector processing for loading data from the data store to a part of a vector register file corresponding to said subset of said plurality of lanes, the loaded data is also loaded to a part of the vector register file corresponding to said at least one lane used for the checker processing (Chen: p. 205-206, Figure 5 and Section B. 2) Vector mode error detection (duplicated instruction and data; result of arithmetic instruction is written into YMM3 register; the values in register YMM3 are permuted and written into register YMM4; a vector mode comparison is performed on YMM3 and YMM4 to detect a fault; YMM3 and YMM4 correspond to checker lanes)).

Regarding claim 7, Chen discloses: 
The method of claim 6, wherein the loading of data to said part of the vector register file corresponding to said at least one lane is performed in response to an instruction for controlling the load operation of the main scalar processing or the load operation of the main vector processing (Chen: p. 205-206, Figure 5 and Section B. 2) Vector mode error detection (An AVX instruction is used to replicate the data in the remaining two elements of each YMM register.)).

Regarding claim 9, Chen discloses: 
The method according to claim 1, wherein said plurality of lanes comprise at least one checker lane reserved for the checker processing (Chen: p. 205-206, Figure 5 and Section B. 2) Vector mode error detection (duplicated instruction and data; result of arithmetic instruction is written into YMM3 register; the values in register YMM3 are permuted and written into register YMM4; a vector mode comparison is performed on YMM3 and YMM4 to detect a fault; YMM3 and YMM4 correspond to checker lanes)).

Regarding claim 10, Chen discloses: 
The method according to claim 9, wherein said at least one checker lane includes a scalar checker lane reserved for performing the checker processing when the main processing p. 203, Col. 2 ¶ 2 (The vector unit thus provides the required redundant FPUs even if they are not available in the "scalar f.p. unit")).

Regarding claim 26, Chen discloses: 
The method according to claim 1, wherein the vector processing circuitry comprises at least one hardware functional unit providing functionality required for a scalar instruction which is not required for any vector instruction of an instruction set architecture supported by the data processing apparatus (Chen: p. 203, Col. 2 ¶ 2 (the vector unit provides redundant FPUs; each FPU is a hardware functional unit)); 
wherein the checker processing is executed using said at least one hardware functional unit (Chen: p. 203, Col. 2 ¶ 2-3 (comparison of duplicated data can be done in vector mode using slots in a YMM register for results values)).

Regarding claim 27, Chen discloses: 
A method of compiling a sequence of instructions for execution by a data processing apparatus comprising scalar processing circuitry to perform scalar processing of scalar operands and vector processing circuitry to perform vector processing comprising a plurality of lanes of processing performed on vector operands comprising a plurality of data elements (Chen: p. 203, Abstract (Duplicated or triplicated instructions and result comparisons can be packed by a compiler into vector instructions, such as SSE or AVX)); 
the method comprising: 
receiving a first sequence of instructions defining main processing to be executed by the data processing apparatus, the main processing comprising at least one of: main scalar processing p. 205, Col. 1 ¶ 3 (the advantage of scalar instruction duplication is maintained, but to reduce its high costs caused by redundant instructions, vector mode error detection is provided through parallelizing the execution of the original instruction and duplicated ones)); and
mapping the first sequence of instructions to a second sequence of instructions comprising instructions for controlling the data processing apparatus to execute at least: the main processing (Chen: p. 205-206, Figure 5 and Section B. 2) Vector mode error detection (duplicated instruction and data; result of arithmetic instruction is written into YMM3 register; the values in register YMM3 are permuted and written into register YMM4; a vector mode comparison is performed on YMM3 and YMM4 to detect a fault; YMM3 and YMM4 correspond to checker lanes)); 
checker processing executed using at least one lane of said plurality of lanes, the checker processing comprising operations corresponding to at least part of the main processing (Chen: p. 205-206, Figure 5 and Section B. 2) Vector mode error detection (duplicated instruction and data; result of arithmetic instruction is written into YMM3 register; the values in register YMM3 are permuted and written into register YMM4; a vector mode comparison is performed on YMM3 and YMM4 to detect a fault; YMM3 and YMM4 correspond to checker lanes)); and 
an error detection operation dependent on a comparison of an outcome of said at least part of the main processing and an outcome of the checker processing (Chen: p. 205-206, Figure 5 and Section B. 2) Vector mode error detection (duplicated instruction and data; result of arithmetic instruction is written into YMM3 register; the values in register YMM3 are permuted and written into register YMM4; a vector mode comparison is performed on YMM3 and YMM4 to detect a fault; YMM3 and YMM4 correspond to checker lanes)).

Claims 28-29
Claim 28 is directed to a computer program which performs the method in claim 1 and claim 29 is directed to a storage medium containing the computer program in claim 28.  Both of these independent claims specify the same functional limitations as the method described in claim 1 and, as such, are rejected under 35 U.S.C. § 102(a)(1) for the same reasons as detailed above.

Claim 30
Claim 30 contains limitations for an apparatus which are similar to the limitations for the method described in claim 1, and is rejected under 35 U.S.C. § 102(a)(1) for the same reasons as detailed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4
Claims 3-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Chen et al. (“Software Fault Tolerance for FPUs via Vectorization”; pp. 203-210; IEEE; 2015) in view of Sridharan et al. (U.S. Patent Publication No. 2014/0156975).

Claim 3
Regarding claim 3, Chen does not explicitly disclose, but Sridharan teaches: 
The method claim 1, wherein the comparison of the outcome of said at least part of the main processing and the outcome of the checker processing is performed on performing a store operation for storing data resulting from the main processing to a data store (Sridharan: ¶ [0052]-[0055]).

	Sridharan teaches performing error detection on a store or atomic update instruction using a comparison of outputs from one or more processor cores (Sridharan: ¶ [0052]-[0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that error detection for a store operation, such as taught by Sridharan, could be performed utilizing the error detection processing taught by Chen.  One of ordinary skill would be motivated to do so to provide error detection with reduced hardware cost and reduced time and energy overhead (Chen: Abstract).

Claim 4
Regarding claim 4, Chen in view of Sridharan discloses: 



Claims 5 and 19-20
Claims 5 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Chen et al. (“Software Fault Tolerance for FPUs via Vectorization”; pp. 203-210; IEEE; 2015) in view of Haraguchi (U.S. Patent Publication No. 2012/0113271).

Claim 5
Regarding claim 5, Chen does not explicitly disclose, but Haraguchi teaches: 
The method of claim 1, wherein operands or status information for the main processing are stored in a different part of hardware register storage to operands or status information for the checker processing (Haraguchi: ¶ [0018]-[0020]; ¶ [0043]).

	Haraguchi teaches that distinct data to be calculated and compared are written in data registers of processor element (PE) groups (Haraguchi: ¶ [0018]-[0020]; ¶ [0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that data for different processes would be stored in separate register groups, such as taught by Sridharan, in conjunction with the error detection processing taught by Chen.  One of 

Claim 19
Regarding claim 19, Chen does not explicitly disclose, but Haraguchi teaches: 
The method according to claim 1, wherein the data processing apparatus has a plurality of modes of operation including: a first mode in which the checker processing is executed in addition to said main processing; and a second mode in which execution of the checker processing is suppressed (Haraguchi: ¶ [0018]-[0020]).

Haraguchi teaches that the CPU can set a normal mode (without comparison of outputs) or an error detection mode (with comparison of outputs) (Haraguchi: ¶ [0018]-[0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the error detection mode can be turned on or off, such as taught by Haraguchi, in conjunction with the error detection processing taught by Chen.  One of ordinary skill would be motivated to do so the reliability and the parallel degree of calculation results can be optimized during error detection processing (Haraguchi: ¶ [0021]).

Claim 20
Regarding claim 20, Chen in view of Haraguchi discloses:
The method according to claim 19, wherein the number of lanes of vector processing available for use in the main vector processing in the first mode is less than the number of lanes of vector processing available for use in vector processing performed in the second mode If a normal mode is set by a CPU, distinct data to be calculated are written in the data registers of PE groups, and if an error detection mode is set by the CPU, the same data to be calculated are written in the data registers of at least two PE groups of the PE groups.  Since the error detection mode requires duplication of data over multiple PE groups, less PE groups (lanes) would be available than during normal mode operation.)).


Claim 8 
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Chen et al. (“Software Fault Tolerance for FPUs via Vectorization”; pp. 203-210; IEEE; 2015) in view of Altman et al. (U.S. Patent Publication No. 2006/0190700).

Regarding claim 8, Chen does not explicitly disclose, but Altman teaches: 
The method according to claim 1, wherein at least one vector register of a vector register file is reserved for use by said checker processing (Altman: ¶ [0047]-[0051]).

	Altman teaches mapping scalar operations into redundant vector operations (Altman: ¶ [0047]-[0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to map scalar operations into redundant vector operations, such as taught by Altman, in conjunction with the error detection processing taught by Chen.  One of ordinary skill would be motivated to do so to reduce the performance impact and/or overhead associated with moving data between scalar registers and vector registers (Altman: ¶ [0047]).

Claims 11-12
Claims 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Chen et al. (“Software Fault Tolerance for FPUs via Vectorization”; pp. 203-210; IEEE; 2015) in view of McAllister et al. (U.S. Patent No. 8,418,154).

Claim 11
Regarding claim 11, Chen does not explicitly disclose, but McAllister teaches: 
The method according to claim 10, wherein instructions for controlling the vector processing circuitry to perform the checker processing corresponding to the main scalar processing are associated with predicate information for controlling the vector processing circuitry to mask an outcome of said plurality of lanes other than said scalar checker lane (McAllister: Figure 4; Col. 6, Lines 38-65).

	McAllister teaches using scalar and vector masking when processing SIMD instructions (McAllister: Figure 4; Col. 6, Lines 38-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize masks with scalar and vector operations, such as taught by McAllister, in conjunction with the error detection processing taught by Chen.  One of ordinary skill would be motivated to do so to control which vector data values are selected for given operations (McAllister: Figure 4; Col. 6, Lines 38-65).  When used with the error detection processing taught by Chen, it would allow separation of the results from processing the original and duplicated data (i.e., the “main processing” and “checker processing” in the claim) so that the results can be compared to detect an error.

Claim 12
Regarding claim 12, Chen does not explicitly disclose, but McAllister teaches: 
The method according to claim 10, wherein instructions for controlling the vector processing circuitry to perform at least one of the main vector processing and the checker processing corresponding to the main vector processing are associated with predicate information for controlling the vector processing circuitry to mask an outcome of said scalar checker lane (McAllister: Figure 4; Col. 6, Lines 38-65).

	McAllister teaches using scalar and vector masking when processing SIMD instructions (McAllister: Figure 4; Col. 6, Lines 38-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize masks with scalar and vector operations, such as taught by McAllister, in conjunction with the error detection processing taught by Chen.  One of ordinary skill would be motivated to do so to control which vector data values are selected for given operations (McAllister: Figure 4; Col. 6, Lines 38-65).  When used with the error detection processing taught by Chen, it would allow separation of the results from processing the original and duplicated data (i.e., the “main processing” and “checker processing” in the claim) so that the results can be compared to detect an error.

Claims 13-14
Claims 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Chen et al. (“Software Fault Tolerance for FPUs via Vectorization”; pp. 203-210; IEEE; 2015) in view of Flynn (“Instruction decoding.” In Encyclopedia of Computer Science, pp. 882-883. 2003.).

Claim 13
Regarding claim 13, Chen does not explicitly disclose, but Flynn teaches: 
The method according to claim 1, comprising decoding a sequence of instructions including instructions for controlling the data processing apparatus to perform the main processing, the checker processing and the error detection (Flynn: p. 883, Col. 1, ¶ 3-4).

	Flynn teaches that “[t]he decoding phase of instruction execution is most important as it initiates the specific control process specified by the instruction. When an instruction is transferred to the instruction register, its op code is decoded into a sequence of control steps that configure the flow of data between registers and activate the ALU and other execution resources specified by the instruction. The unit that responds to the op code, called the instruction decoder, is responsible for the interpretation of the instruction” (Flynn: p. 883, Col. 1, ¶ 3-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that a processor would utilize an instruction decoder such as taught by Flynn in conjunction with the error detection processing taught by Chen.  One of ordinary skill would understand that an instruction decoder is an essential part of a processor.
	
Claim 14
Regarding claim 14, Chen in view of Flynn discloses: 
The method according to claim 13, wherein at least one instruction of the sequence instructions specifies annotation information indicating that the checker processing is to be performed on a different hardware functional unit to the main processing (Chen: p. 205-206, Figure 5 and Section B. 2) Vector mode error detection (duplicated instruction and data; result of arithmetic instruction is written into YMM3 register; the values in register YMM3 are permuted and written into register YMM4; a vector mode comparison is performed on YMM3 and YMM4 to detect a fault; YMM3 and YMM4 correspond to checker lanes.  Chen does not explicitly teach use of annotation information, but it would have been obvious to one of ordinary skill in the art that specification of annotation information as described in the claim is implied in how the registers are populated during the vector mode error detection described in Section B and Figure 5.)).


Claims 15-18 and 21-25
Claims 15-18 and 21-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Chen et al. (“Software Fault Tolerance for FPUs via Vectorization”; pp. 203-210; IEEE; 2015) in view of Flynn (“Instruction decoding.” In Encyclopedia of Computer Science, pp. 882-883. 2003.) in further view of Altman et al. (U.S. Patent Publication No. 2006/0190700).

Claim 15
Regarding claim 15, Chen does not explicitly disclose, but Flynn teaches: 
The method according to claim 1, wherein the data processing apparatus comprises an instruction decoder for decoding instructions (Flynn: p. 883, Col. 1, ¶ 3-4).

	Flynn teaches that “[t]he decoding phase of instruction execution is most important as it initiates the specific control process specified by the instruction. When an instruction is transferred to the instruction register, its op code is decoded into a sequence of control steps that configure the flow of data between registers and activate the ALU and other execution resources specified by the instruction. The unit that responds to the op code, called the instruction decoder, is responsible for the interpretation of the instruction” (Flynn: p. 883, Col. 1, ¶ 3-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that a processor would utilize an instruction decoder such as taught by Flynn in conjunction with the error detection processing taught by Chen.  One of ordinary skill would understand that an instruction decoder is an essential part of a processor.

Further regarding claim 15, Chen in view of Flynn does not explicitly disclose, but Altman teaches: 
wherein in response to a scalar-vector comparison instruction, when the main processing comprises said main scalar processing, the instruction decoder controls the data processing apparatus to perform said comparison of the outcome of said at least part of the main processing and the outcome of the checker processing (Altman: ¶ [0011]-[0012]).

	Altman teaches computer instructions which include “writing a copy of the scalar value into each of a plurality of elements of a vector register of a Single Instruction Multiple Data (SIMD) unit of the microprocessor and executing the scalar operation on each scalar value in each of the plurality of elements of the vector register of the SIMD unit using a vector operation. The computer instructions further include comparing each result of the scalar operation on each scalar value in each of the plurality of elements of the vector register and detecting a permanent or transient error if all of the results are not identical” (Altman: ¶ [0011]-[0012]).  It would have 

Claims 16-18
Regarding claim 16, Chen in view of Flynn and Altman discloses: 
The method according to claim 15, wherein the scalar-vector comparison instruction specifies a given scalar register, and said comparison comprises a comparison of a value in the given scalar register with a value in a data element of a vector register used by the checker processing (Altman: ¶ [0011]-[0012]).

Regarding claim 17, Chen in view of Flynn and Altman discloses: 
The method according to claim 15, wherein said comparison comprises a comparison of one or more scalar status flags set in response to the main scalar processing with one or more vector status flags set in response to the checker processing (Altman: ¶ [0043] (vector status/control register)).

Regarding claim 18, Chen in view of Flynn and Altman discloses: 
The method according to claim 15, wherein the instruction decoder is responsive to the scalar-vector comparison instruction to control the data processing apparatus to conditionally branch to a target instruction address in dependence on the outcome of said comparison (Altman: ¶ [0046] (the outcome of vector comparisons can be used by branch instructions)).

Claim 21
Regarding claim 21, Chen does not explicitly disclose, but Flynn teaches: 
The method according to claim 1, wherein the data processing apparatus comprises an instruction decoder (Flynn: p. 883, Col. 1, ¶ 3-4).

	Flynn teaches that “[t]he decoding phase of instruction execution is most important as it initiates the specific control process specified by the instruction. When an instruction is transferred to the instruction register, its op code is decoded into a sequence of control steps that configure the flow of data between registers and activate the ALU and other execution resources specified by the instruction. The unit that responds to the op code, called the instruction decoder, is responsible for the interpretation of the instruction” (Flynn: p. 883, Col. 1, ¶ 3-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that a processor would utilize an instruction decoder such as taught by Flynn in conjunction with the error detection processing taught by Chen.  One of ordinary skill would understand that an instruction decoder is an essential part of a processor.

Further regarding claim 21, Chen in view of Flynn does not explicitly disclose, but Altman teaches: 
The method according to claim 1, wherein the data processing apparatus comprises an instruction decoder to map a first sequence of instructions comprising instructions defining the main processing to a second sequence of instructions comprising instructions defining the main 

	Altman teaches computer instructions which include “writing a copy of the scalar value into each of a plurality of elements of a vector register of a Single Instruction Multiple Data (SIMD) unit of the microprocessor and executing the scalar operation on each scalar value in
each of the plurality of elements of the vector register of the SIMD unit using a vector operation. The computer instructions further include comparing each result of the scalar operation on each scalar value in each of the plurality of elements of the vector register and detecting a permanent or transient error if all of the results are not identical” (Altman: ¶ [0011]-[0012]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Altman in conjunction with the error detection processing taught by Chen in view of Flynn.  One of ordinary skill would be motivated to do so to improve detection of permanent and transient errors (Altman: ¶ [0011]).

Claims 22-25
Regarding claim 22, Chen in view of Flynn and Altman discloses: 
The method according to claim 21, wherein the second sequence of instructions
also comprises instructions for controlling the data processing apparatus to perform said
comparison of the outcome of said at least part of the main processing and the outcome of the
checker processing (Altman: ¶ [0011]-[0012]).

Regarding claim 23, Chen in view of Flynn and Altman discloses: 


Regarding claim 24, Chen in view of Flynn and Altman discloses: 
The method according to claim 21, wherein in response to a scalar instruction of the first sequence of instructions corresponding to an operation unsupported by the vector processing circuitry in response to a single vector instruction, the instruction decoder performs one of:
triggering an exception condition; or mapping the scalar instruction to two or more vector instructions of the second sequence of instructions for performing a combined operation corresponding to the operation of the scalar instruction; or mapping the scalar instruction to two or more identical scalar instructions to be executed on the scalar processing circuitry (Altman: ¶ [0030]-[0038] (When mapping scalar operations into vector operations, certain cases may occur, including the case where operands are available only in scalar registers.  In this case, it is necessary to move data from a scalar register into all elements of a vector register.  This corresponds to “mapping the scalar instruction to two or more vector instructions of the second sequence of instructions for performing a combined operation corresponding to the operation of the scalar instruction” in the claim.)).

Regarding claim 25, Chen in view of Flynn and Altman discloses: 
The method according to claim 21, wherein the instruction decoder maps a vector instruction of the first sequence of instructions to one of: a single vector instruction of the second sequence of instructions for which a first sub set of lanes correspond to the main vector When mapping scalar operations into vector operations, certain cases may occur, including the case where operands are available only in scalar registers.  In this case, it is necessary to move data from a scalar register into all elements of a vector register.)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113